                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA


JERMAINE FILES,                                  *
           Plaintiff,                            *
                                                 *
v.                                               *     CIVIL NO. 19-0742-WS-B
                                                 *
DEERFIELD MEDIA (MOBILE),                        *
INC.,                                            *
SINCLAIR BROADCAST                               *
GROUP, INC.,                                     *
            Defendants.                          *


                            DEERFIELD MEDIA (MOBILE), INC.
                               DISCLOSURE STATEMENT

       COMES NOW Deerfield Media (Mobile), Inc., a Defendant in the above-captioned

matter, and, in accordance with the order of this Court, makes the following disclosure

concerning parent companies, subsidiaries, partners, limited liability entity members and

managers, trustees, affiliates, or similarly related individuals or entities reportable under the

provisions of S.D. Ala. Civ. L.R. 7.1:

       󒐀       This party is an individual, or

       󒐀       This party is a governmental entity, or

       󒐀       There are no entities to be reported, or

       X       The following entities and their relationship to the party are hereby reported:


 Reportable Entity                                   Relationship to Party

 Stephen Mumblow                                     Owner

 Deerfield Media (Mobile) Licensee, LLC              Subsidiary

 Deerfield Media, Inc.                               Affiliate

 Deerfield Media (Baltimore), Inc.                   Affiliate
Deerfield Media (Birmingham), Inc.                Affiliate

Deerfield Media (Cincinnati), Inc.                Affiliate

Athlete Exchange, Inc.                            Affiliate

Deerfield Media (Mountain Resort), Inc. d/b/a Affiliate
Deerfield Media Productions

Deerfield Media (Port Arthur), Inc.               Affiliate

Deerfield Media (Reno), Inc.                      Affiliate

Deerfield Media (Rochester), Inc.                 Affiliate

Deerfield Media (San Antonio), Inc.               Affiliate

Deerfield Media (Park City), Inc.                 Affiliate

Manhan Media, Inc.                                Affiliate

Deerfield Media (Baltimore) Licensee, LLC         Affiliate

Deerfield Media (Cincinnati) Licensee, LLC        Affiliate

Deerfield Media (Port Arthur) Licensee, LLC       Affiliate

Deerfield Media (Reno) Licensee, LLC              Affiliate

Deerfield Media (Rochester) Licensee, LLC         Affiliate

Deerfield Media (San Antonio) Licensee,           Affiliate
LLC

Deerfield Media (Park City) Licensee, LLC         Affiliate




                                              2
      Dated: December 3, 2019              Respectfully submitted,

                                           COPELAND, FRANCO, SCREWS & GILL, P.A.

                                            s/ Benjamin W. Maxymuk
                                           Benjamin W. Maxymuk
                                           Bar Number: ASB-9590-M67M
                                           444 S. Perry St.
                                           Montgomery, AL 36104
                                           T: (334) 834-1180
                                           F: (334) 834-3172
                                           maxymuk@copelandfranco.com

                                           Counsel for Defendant Deerfield Media
                                           (Mobile), Inc.




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 3rd day of December, 2019, I caused a true and

correct copy of the foregoing to be filed electronically with the Clerk of Court using the

CM/ECF system, which will send a notification of such filing to all interested parties.


                                           s/ Benjamin W. Maxymuk
                                             Benjamin W. Maxymuk




                                                 3
